                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VICTOR UKADIKE EZEIBE,                         :
         Plaintiff                             :            No. 1:19-cv-00189
                                               :
             v.                                :            (Judge Kane)
                                               :
CITY OF YORK and                               :
JOHN DOES and JANE DOES,                       :
          Defendants                           :


                                            ORDER

      AND NOW, on this 27th day of November 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT the motion to dismiss filed by

Defendant City of York (“Defendant City”) (Doc. No. 8) is GRANTED as follows:

          a. Plaintiff’s 42 U.S.C. § 1983 claim against Defendant City (Count I) is
             DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to file an amended
             complaint, within thirty (30) days of the date of this Order, that corrects the
             pleading deficiencies identified in the Memorandum issued concurrently with this
             Order;
          b. Plaintiff’s state law claims for false arrest (Count II), invasion of privacy (Count
             III), and civil conspiracy (Count IV) against Defendant City are DISMISSED
             WITH PREJUDICE; and
          c. Plaintiff’s 42 U.S.C. § 1985 claim against Defendant City (Count V) is
             DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to file an amended
             complaint, within thirty (30) days of the date of this Order, that corrects the
             pleading deficiencies identified in the Memorandum issued concurrently with this
             Order.


                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
